DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/09/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 6 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2016/074755 A1) as set forth in the Non-Final Rejection filed 02/07/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1-5 and 9-16 under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (WO 2016/074755 A1) as set forth in the Non-Final Rejection filed 02/07/22 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied on national phase publication US 2018/0282295 A1 as the English equivalent of WIPO publication WO 2016/074755 A1 (herein referred to as “Parham et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2016/074755 A1).
	Parham et al. discloses compounds of the following form:

    PNG
    media_image1.png
    205
    152
    media_image1.png
    Greyscale

([0006]) where X = independently CR1 (with R1 = hydrogen or aromatic or heteroaromatic ring system which may be substituted by one or more R2 radicals) ([0011]).  An embodiment is disclosed:

    PNG
    media_image2.png
    362
    325
    media_image2.png
    Greyscale

(page 73).  However, Parham et al. does not explicitly disclose a compound that fully reads on any one of the formulae as recited by the Applicant, particularly in regards to the position of the -(L2)p-(Z2)q substituent group.  Nevertheless, it would have been obvious to modify the above compound as disclosed by Parham et al. (above) such that R1-4 = hydrogen, m = n = 1, L1 = substituted heteroarylene group (N-phenylcarbazolylene), Z1 = hydrogen, p = q = 1, L2 = substituted heteroarylene group (N-phenylcarbazolylene), Z2 = hydrogen, and r = 0 of Applicant’s Chemical Formulae 2, 4, or 5.  The motivation is provided by the fact that the modification merely involves change in position of the N-phenylcarbazolyl group (on the fused benzene ring), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Parham et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
Parham et al. further discloses its inventive compounds to comprise the light-emitting layer (as matrix or host material), electron-transporting layer, exciton-blocking layer, and/or hole-transporting layer of an organic electroluminescent (EL) device ([0108]-[0109]).  The device comprises the following layers (in this order):  substrate, anode, hole-transporting layer, interlayer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, and cathode ([0164]).  The light-emitting layer comprises a plurality of emitting layers, in addition to the presence of other layers including an exciton-blocking layer and charge generation layer; the exciton-blocking layer (comprising its inventive compound) is interposed between two light-emitting layers ([0107]).  Notice that such an exciton-blocking layer must supply both holes and electrons to the adjacent light-emitting layers (i.e., is inherently charge-generating).

Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Parham et al. (WO 2016/074755 A1), which discloses compounds of the following form:

    PNG
    media_image3.png
    205
    154
    media_image3.png
    Greyscale

([0006]) where X = N or CR1 ([0010]); an embodiment is disclosed:

    PNG
    media_image2.png
    362
    325
    media_image2.png
    Greyscale

(page 73).  However, it is the position of the Office that neither Parham et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds of Chemical Formula 1 as recited by the Applicant, particularly in regards to the nature of the substituent groups attached to the condensed heterocyclic group.

Response to Arguments
10.	Applicant’s arguments on pages 76-81 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

11.	The Applicant has presented on pages 81-83 unexpected results which are argued to render the invention novel over the prior art.  The Office has carefully reviewed the data as presented in the present Specification and the Declaration filed 05/09/22.  However, Applicant's arguments have been fully considered but they are not persuasive.  It is the position of the Office that the data is not commensurate with the scope of the claims.  Notice, for example, Claim 1 allows R1-4, L1-2, and Z1-2 (and others) to be essentially any one of an infinite variety of chemical groups (of any size, mass, and structure) including an “aryl group,” a “heteroaryl group,” etc.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786